Citation Nr: 1326549	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  09-15 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a right eye disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant & Spouse





ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to January 1981.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Baltimore, Maryland.

In September 2012, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge in Washington, DC; a transcript of that hearing is of record. 

The Board notes that since the issuance of the Statement of the Case (SOC), an August 2008 VA treatment report was received without a waiver of RO jurisdiction. However, because this appeal is being remanded for other action, on remand, the RO should review the evidence received at and issue a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31 (2012).

In December 2007 correspondence, the Veteran indicated that he wished to testify at a hearing before a Decision Review Officer at the local RO.  In December 2009 he withdrew this hearing request.  As such, the Board finds that there is no DRO hearing request pending at this time.  See C.F.R. §§ 20.700(a).

Finally, the Board notes that while the Veteran began pursuing an increased rating claim for a right inguinal herniorrhaphy, in response to the March 2009 SOC, the Veteran's VA Form 9 limited the appeal to the above-captioned issue.  The Veteran additionally clarified, in December 2009 correspondence, that he did not wish to appeal the hernia claim.  Accordingly, this issue is not currently on appeal.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND


After having carefully considered the case, and for the following reasons, the Board believes that the claim on appeal must be remanded for further development of the record.  

Specifically, the Board concludes that a VA opinion is necessary to fairly adjudicate the Veteran's claim for entitlement to service connection for a right eye disorder.  Pertinent law provides that VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, medical evidence indicates the Veteran has been diagnosed with glaucoma of the right eye with a uveitic component, documented, for example, in a November 1987 VA outpatient treatment report and on VA examination in September 2005.  Service treatment are replete with diagnoses and treatment pertaining to the eyes, including granulomatous uveitis, retinitis, and possible sarcoid.  Beginning in approximately July 1980, however, service treatment records show treatment for left eye complaints only, with a diagnosis of secondary glaucoma and peripheral anterior synechiae (PAS).  The November 1980 separation examination report indicates the Veteran had mildly defective distant and near vision in both eyes and elevated intraocular eye pressure in the left eye; the latter condition was controlled by medication.  

Post-service treatment records show the Veteran continued to receive treatment through VA for left eye glaucoma; a history of old sarcoid periphlebitis in each eye was also noted throughout the record.  Although the Veteran occasionally complained of symptoms in his right eye, VA treatment reports do not show any treatment for right eye problems until March 1982 when a physician noted a "borderline" need for steroid drops.  A February 1985 eye clinic note reflects an impression of sequelae of iritis in both eyes with glaucomatous cupping, left eye worse than right eye.  Treatment reports dated in 1987 show a history of glaucoma in both eyes.  

The record contains an August 2008 statement from a VA physician which weakly links the Veteran's current right eye problem to service.  Specifically, the physician stated, 

"[the Veteran] has a history of uveitis/inflammation in both eyes during his military service.  Upon record review of CPRS notes, he has had recurrent episodes of uveitis since then.  This had led to significant peripheral anterior synechiae (PAS) in the angles of both eyes.  The history of chronic/recurrent inflammation, along with the PAS potentially blocking the drainage structures of the eye, could lead to increased intraocular pressures and may result in optic nerve damage and visual field loss in glaucoma."  [emphasis added]

The Board notes that the foregoing statement employs language generally thought too speculative, general, or inconclusive in nature to provide a sufficient basis upon which to support a claim.  See McLendon, 20 Vet. App. at 83-84 (finding doctor's opinion that 'it is possible' and 'it is within the realm of medical possibility' too speculative to establish medical nexus).  Nevertheless, this statement, along with the testimony of the Veteran and his spouse that his right eye symptoms have been persistent since service, is sufficient to 'indicate' a possible relationship between his current right eye disorders - glaucoma of the right eye with a uveitic component and PAS - and treatment during service for granulomatous uveitis, retinitis, and possible sarcoid.  Hence, the Board finds that a more definitive opinion should be obtained, based upon a review of the complete claims file.  

To ensure that the record before the opining physician is complete, the RO/AMC should obtain updated records from the Veteran's treating VA facilities - Perry Point VA Medical Center (VAMC) and Baltimore VAMC.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the claims file any records pertaining to the Veteran from the Perry Point VAMC (dated since August 2008) and from the Baltimore VAMC (dated since September 2005).

If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance must be achieved with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012).

2.  Following completion of the above development, forward the Veteran's claims file to an ophthalmologist for an opinion regarding whether any current right eye disorder, including glaucoma with a uveitic component and/or PAS, is related to active military service.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The physician should additionally review relevant medical records found in the CAPRI system and/or the Veteran's Virtual VA folder.  The physician should indicate such review in the examination report or in an addendum.

Following his/her review, the physician is requested to identify all current disorders of the right eye.  Then, for each diagnosed disorder, the physician must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder is causally related to any incident of the Veteran's period of active service.  

In rendering the requested opinion, the physician should consider the service treatment records showing treatment for various right eye problems in service, VA treatment records dated since service (beginning in January 1981), and the August 2008 statement by VA physician regarding the possible etiology of the Veteran's glaucoma and PAS.  The physician should also consider the testimony of the Veteran and his spouse that his current symptomatology is the same as that documented in service treatment records, and also that his present right eye disorder is related to the same in-service symptomatology upon which the award of service connection for his left eye disorder has already been based.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any opinion cannot be provided without resort to speculation, the examiner should state why this is so.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

4.  After the examination is completed, the RO/AMC should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

5.  After completing all indicated development, the RO/AMC then should readjudicate the appeal in light of all the evidence on file, including evidence received since the issuance of the March 2009 statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHANIE L. CAUCUTT 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


